Exhibit 10.1

LOGO [g23101g86n72.jpg]

SIXTH AMENDMENT TO AMENDED AND

RESTATED REVOLVING LINE OF CREDIT LOAN AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN
AGREEMENT (“Agreement”), dated as of September 17, 2008, by and between WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”), and CALIFORNIA BANK &
TRUST, a California banking corporation (“Lender”), with reference to the
following facts:

RECITALS

A. Borrower originally agreed to borrow a sum not to exceed Thirty-Five Million
Dollars ($35,000,000.00) (as the same has been and may be further amended from
time to time, “Loan”) from Lender for the purpose of providing Borrower with
funding for the acquisition and development of residential lots, the
construction of existing and future residential home projects, and the issuance
of letters of credit for the payment of costs incurred or associated with said
projects. The terms and conditions of the Loan are more particularly set forth
in that certain Amended and Restated Revolving Line of Credit Loan Agreement
(Borrowing Base Loan) dated as of September 16, 2004, by and between Borrower
and Lender (as the same has been and may be further amended from time to time,
“Loan Agreement”). All capitalized terms not specifically defined herein shall
have the meanings given to such terms in the Loan Agreement.

B. The Loan is evidenced by that certain Seventh Amended and Restated
Construction Loan Promissory Note (Construction Revolving Line of Credit) dated
as of May 20, 2008, given by Borrower to Lender (as the same has been and may be
further amended from time to time, “Current Note”).

C. The Loan is secured by, among other things, the “Deed of Trust” (as defined
in the Loan Agreement).

D. This Agreement, the Current Note and the other documents evidencing or
relating to the Loan collectively shall be referred to as the “Loan Documents.”

E. Borrower has requested that Lender modify the Loan by, among other things,
decreasing (i) the maximum amount of the Loan, (ii) the maximum “Commitment
Amount” (as defined in the Loan Agreement), and (iii) the face amount of the
Current Note, from Thirty-Five Million Dollars ($35,000,000.00) to Thirty
Million Dollars ($30,000,000.00) (“New Commitment Amount”).

F. Lender is willing to consent to the modifications to the Loan Documents set
forth herein, subject to the conditions set forth below. The date on which all
conditions in this Agreement have been satisfied shall be referred to as the
“Modification Closing Date.”



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The preamble, recitals and any exhibits hereto are hereby
incorporated into this Agreement.

2. Loan Extension. Borrower has requested that Lender modify the Loan by
extending the “Initial Line Term” to September 21, 2009, and extending the
“Maturity Date” to September 21, 2010. As a result of the extension of the term
of the Loan described above, the following definitions in the Loan Agreement
shall be revised as follows:

“Initial Line Maturity Date” shall mean September 21, 2009.

“Initial Line Term” shall mean that period continuing from the date hereof and
ending on the Initial Line Maturity Date of September 21, 2009.

“Maturity Date” means September 21, 2010, subject to the Loan reduction
requirements set forth in Section 2.1.7 of the Loan Agreement, or (b) such
earlier date upon the acceleration of the repayment of the Loan as provided in
the Loan Documents after the occurrence of the Event of Default.

“Reduction Period” shall mean, as set forth in Section 2.1.7 of the Loan
Agreement, that period commencing on September 21, 2009 (at the conclusion of
the Initial Line Term) and continuing to September 21, 2010 (at the Maturity
Date), during which period (a) all existing Qualified Projects entered into the
Borrowing Base as of the Initial Line Maturity Date shall remain in the
Borrowing Base, but during which Lender’s obligation to include any new
Qualified Projects into the Borrowing Base shall terminate, and (b) the
“Commitment Amount” shall be reduced on a quarterly basis to the applicable
“Reduced Commitment Amount” (both as defined in the Loan Agreement).

3. Decrease in the Loan Amount.

3.1 Decrease in the Maximum Commitment Amount. From and after the Modification
Closing Date, the maximum amount of the Loan and the maximum Commitment Amount
are hereby decreased from the current amount of Thirty-Five Million Dollars
($35,000,000.00) to the New Commitment Amount of Thirty Million Dollars
($30,000,000.00). All references in the Loan Documents to the maximum amount of
the Loan and maximum Commitment Amount shall be revised to refer to the New
Commitment Amount set forth herein.

3.2 Amendment to Definition of Commitment Amount. The definition of “Commitment
Amount” set forth in the Loan Agreement shall be replaced with the following:

“Commitment Amount” means (a) during the Initial Line Term, the sum of Thirty
Million Dollars ($30,000,000.00), and (b) during the Reduction Period, beginning
upon the last day of the first Calendar Quarter following the Initial Line
Maturity Date, and on or prior to the last day of each Calendar Quarter
thereafter during the Reduction Period, the Commitment Amount shall be reduced
in the minimum amount of Seven Million Five Hundred Thousand Dollars
($7,500,000.00) (each, “Reduced Commitment Amount”):

 

2



--------------------------------------------------------------------------------

Date    Reduced Commitment Amount

Initial Line Maturity Date (9/21/09)

   $30,000,000.00

First Calendar Quarter (12/21/09)

   $22,500,000.00

Second Calendar Quarter (03/21/10)

   $15,000,000.00

Third Calendar Quarter (06/21/10)

   $7,500,000.00

Fourth Calendar Quarter (09/21/10)

   $0.00

3.3 Decrease in the Amount of the Current Note. As a result of the decrease in
the amount of the Loan and the maximum Commitment Amount, the face amount of the
Current Note shall be decreased from the current amount of Thirty-Five Million
Dollars ($35,000,000.00) to the New Commitment Amount of Thirty Million Dollars
($30,000,000.00) (“New Note Amount”). All references in the Loan Documents to
the face amount of the Current Note shall be revised to refer to the New Note
Amount set forth herein.

3.4 Amendment and Restatement of the Current Note. Borrower shall execute and
deliver to Lender an Eighth Amended and Restated Promissory Note of even date
herewith (the Current Note, as amended by said document, shall hereafter be
referred to as the “Note”) evidencing the decrease in the amount of the Loan and
the maximum Commitment Amount as described herein.

3.4.1 In addition to the change in the maturity of the Loan, the new Note also
shall be amended to provide that the term “Applicable Rate Spread” (as used in
the Note) shall mean two hundred seventy-five (275) basis points.

3.4.2 All references in the Loan Documents to the Current Note shall be revised
to refer to the Note, as amended and restated.

4. New Definitions in Loan Agreement.

4.1 Home Advance Maturity Date(s). The definition of “Home Advance Maturity
Date(s)” in Section 1.1 of the Loan Agreement shall be replaced with the
following:

“Home Advance Maturity Date(s)” shall mean the term in which a Home may remain
in the Borrowing Base for the purposes of calculating the Borrowing
Availability:

(a) With respect to Presold or Spec Homes, twelve (12) Calendar Months after the
initial entry of such Presold or Spec Home into the Borrowing Base;

(b) With respect to Model Homes, twenty-four (24) Calendar Months after the
initial entry of such Model Home into the Borrowing Base (provided, however,
that said maturity date may be extended for a six-month period and/or any
additional period of time Lender approves, in its sole discretion, but in no
event beyond the Maturity Date, as long as Borrower is in compliance with the
Extension Conditions).

4.2 Letter of Credit Definitions. The definitions of Letter of Credit Line, LOC
Maximum Commitment Amount, and LOC Total Commitment Amount in Section 1.1 of the
Loan Agreement shall be replaced with the following:

 

3



--------------------------------------------------------------------------------

“Letter of Credit Line” shall mean that certain line of credit to be provided
under the Loan for the purposes set forth in Section 2.3 of this Agreement,
which line of credit shall not exceed at any time the sum of Three Million Six
Hundred Thousand Dollars ($3,600,000.00) (“LOC Total Commitment Amount”). The
Letter of Credit Line shall be a revolving line of credit. Prior to the Maturity
Date, the Letter of Credit Line may be drawn, repaid and drawn again through
individual Advances in repetition, subject to the limitations herein, so long
as:

(1) The sum of (a) the amounts outstanding on the Letter of Credit Line, and
(b) the cumulative Letter of Credit Line amounts that are committed but not yet
advanced on the Letter of Credit Line, never exceed the LOC Total Commitment
Amount; and

(2) The sum of (a) the amounts outstanding on the Loan, and (b) the cumulative
Loan amounts that are committed but not yet advanced on the Loan, never exceed
the Commitment Amount; and

(3) No Event of Default has occurred and is continuing.

Upon the Maturity Date, if the Loan is not renewed as provided herein, the
Letter of Credit Line shall be repaid during the Reduction Period as set forth
herein.

“LOC Maximum Commitment Amount” shall mean the amount committed under each
Letter of Credit, which sum shall not exceed the sum equal to (a) Three Million
Six Hundred Thousand Dollars ($3,600,000.00), less (b) any committed portion of
the Letter of Credit Line that Borrower has requested and Lender has approved in
its discretion be available for disbursement under the Loan.

“LOC Total Commitment Amount” shall mean the sum of all amounts committed under
any Letters of Credit issued hereunder plus all Letter of Credit Advances in the
aggregate, which sum shall not exceed Three Million Six Hundred Thousand Dollars
($3,600,000.00).

4.3 Maximum Aggregate Loan Allocation(s). The definition of Maximum Aggregate
Loan Allocation(s) in Section 1.1 of the Loan Agreement shall be replaced with
the following:

“Maximum Aggregate Loan Allocation(s)” shall mean each and every one of the
following:

(a) With respect to all Qualified Projects included in the Borrowing Base
(collectively or individually “Geographic Concentration Limitation”):

(1) The aggregate Loan Allocations for all Lots and/or Homes for Qualified
Projects (whether Advances have been made and/or have been committed but have
not yet advanced) located in the State of Arizona shall not exceed the sum of
Nine Million Dollars ($9,000,000.00); and/or

(2) The aggregate Loan Allocations for all Lots and/or Homes for Qualified
Projects (whether Advances have been made and/or have been committed but have
not yet advanced) located in the State of Nevada shall not exceed the sum of
Nine Million Dollars ($9,000,000.00).

 

4



--------------------------------------------------------------------------------

(b) With respect to all Lots to be included in the Borrowing Base, the aggregate
Loan Allocations for all Entitled Land, Lots Under Development and Developed
Lots for all Qualified Projects (whether Advances have been made and/or have
been committed but have not yet advanced) shall not exceed the sum of Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) (“Lot Concentration
Limitation”).

(c) With respect to all Spec Homes to be included in the Borrowing Base (“Spec
Home Concentration Limitation”):

(1) For all Projects financed hereunder, the aggregate Loan Allocations for all
Spec Homes for all Projects (whether Advances have been made and/or have been
committed but have not yet advanced) shall not exceed the sum of Seven Million
Two Hundred Thousand Dollars ($7,200,000.00); and/or

(2) For each and every Project financed hereunder, the total number of Spec
Homes shall not exceed the greater of (A) eight (8), (B) four (4) months’
appraised absorption for the Project, or (C) four (4) months’ actual absorption
for the subject Project, as determined by Lender from time to time based upon
the actual prior six-month Home sales average for said Project.

4.4 Maximum Allowed Advances. The definition of “Maximum Allowed Advance” in
Section 1.1 of the Loan Agreement shall be replaced with the following:

“Maximum Allowed Advance” shall have the following meanings:

 

  •  

Entitled Land: The sum of all Advances and Reserved Allocations committed but
not disbursed for said Lots shall not exceed the lesser of (i) fifty percent
(50%) of Total Project Costs, (ii) fifty percent (50%) of the Appraised Value
for said Land, as determined by Lender from time to time based on its receipt of
Appraisals, or (iii) fifty percent (50%) of the sales price (net of concessions)
set forth in the Purchase Contract, subject to Lender’s approval.

 

  •  

Lots Under Development: The sum of all Advances and Reserved Allocations
committed but not disbursed for said Lots shall not exceed the lesser of
(i) seventy percent (70%) of Total Project Costs, (ii) seventy percent (70%) of
the Bulk Finished Lot Value for said Lots, or (iii) seventy percent (70%) of the
sales price (net of concessions) set forth in the Purchase Contract, subject to
Lender’s approval.

 

  •  

Developed Lots: The sum of all Advances and Reserved Allocations committed but
not disbursed for said Lots shall not exceed the lesser of (i) seventy percent
(70%) of Total Project Costs, (ii) seventy percent (70%) of the Bulk Finished
Lot Value for said Lots, or (iii) seventy percent (70%) of the sales price (net
of concessions) set forth in the Purchase Contract, subject to Lender’s
approval.

 

  •  

Spec Homes: The sum of all Advances and Reserved Allocations committed but not
disbursed for said Homes shall not exceed the lesser of (i) eighty-five percent
(85%) of Total Project Costs, (ii) seventy-five percent (75%) of the Base
Appraisal for said Homes, or (iii) seventy-five percent (75%) of the sales price
(net of concessions) set forth in the Purchase Contract, subject to Lender’s
approval.

 

5



--------------------------------------------------------------------------------

  •  

Presold Homes: The sum of all Advances and Reserved Allocations committed but
not disbursed for said Homes shall not exceed the lesser of (i) ninety percent
(90%) of Total Project Costs, (ii) eighty percent (80%) of the Base Appraisal
for said Homes, or (iii) eighty percent (80%) of the sales price (net of
concessions) set forth in the Purchase Contract, subject to Lender’s approval.

5. Modification of the Spec Home Limitation Requirements.

5.1 From and after the date hereof, the “Spec Home” (as defined in the Loan
Agreement) limitation set forth in Section 4.5.4(h) of the Loan Agreement shall
be deleted in its entirety and replaced with the following:

“(h) For all Spec Homes (including any Model Homes), Borrower shall not be
entitled to include in the Borrowing Base at any one time in violation of the
Spec Home Concentration Limitation, which shall mean:

(i) For all Projects financed hereunder, the aggregate Loan Allocations for all
Spec Homes for all Projects (whether Advances have been made and/or have been
committed but have not yet advanced) shall not exceed the sum of Seven Million
Two Hundred Thousand Dollars ($7,200,000.00); and/or

(ii) For each and every Project financed hereunder, for more Spec Homes than the
greater of (A) eight (8), (B) four (4) months’ appraised absorption for the
Project, or (C) four (4) months’ actual absorption for the subject Project, as
determined by Lender from time to time based upon the actual prior six-month
Home sales average for said Project.”

6. Modification of Terms of Project Advances. Section 2.1.8 of the Loan
Agreement shall be replaced with the following:

“2.1.8 Terms of Project Advances.

(a) Lots entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Lot Advance Maturity Date; provided, however, that the
Lot Advance Maturity Date for Lots Under Development in a Project may be
extended for a six-month period if over fifty percent (50%) of the total Lots
Under Development under the subject Qualified Project have become Developed Lots
prior to said maturity date and if Borrower has satisfied the Extension
Conditions.

(b) Homes entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Home Advance Maturity Date; provided, however, that the
Home Advance Maturity Date for Model Homes in a Project may be extended for a
six-month period and/or any additional period of time Lender approves, in its
sole discretion, but in no event beyond the Maturity Date, as long as Borrower
has satisfied the Extension Conditions.”

7. Modification of Financial Covenants. The financial covenants set forth in
Section 6.15 of the Loan Agreement shall be replaced with the following:

“6.15. Financial Covenants. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement shall be monitored quarterly by Lender upon receipt of the financial
statements to be provided hereunder.

 

6



--------------------------------------------------------------------------------

Covenant Party   Covenant Type   Covenant Requirement Borrower and its
subsidiaries   Maximum Total Liabilities-to-Tangible Net Worth Ratio (with the
Total Liabilities to be exclusive of consolidated liabilities of variable
interest entities)   Not in excess of 5.0:1.0 Borrower   Minimum Tangible Net
Worth   Not less than $175,000,000.00 Borrower   Minimum Liquidity   Not less
than $20,000,000.00 (At least $10,000,000 cash on hand and the remaining
$10,000,000 may consist of either cash and/or availabilities under the lines of
credit)

7.1 Deferred Compliance with Maximum Total Liabilities-to-Tangible Net Worth
Ratio. Notwithstanding any other provision of the Loan Documents to the
contrary, Borrower shall not be required to comply with the Maximum Total
Liabilities-to-Tangible Net Worth Ratio until on and after January 1, 2009, and
continuing thereafter during the remaining term of the Loan.

8. Loan and Letter of Credit Fees. During the extended term of the Loan,
Borrower will continue to be required to pay to Lender the following fees:

8.1 Borrower shall pay to Lender during the remaining term of the Loan a
“Commitment Fee” on a periodic basis to be calculated as follows:

“Commitment Fee” means that certain facility fee (a) that is calculated, during
the Initial Line Term, at the rate of 0.35% per annum on the full Commitment
Amount, and (b) that is calculated, during the Reduction Period, at the rate of
0.35% per annum based on the then-applicable Reduced Commitment Amount, and all
said fees shall be payable pursuant to Section 2.5.1 below. Said fees shall be
paid in advance on a quarterly basis such that: (i) during the Initial Line
Term, each quarterly fee payment shall be based on 0.0875% of the full
Commitment Amount, and (ii) during the Reduction Period, each quarterly fee
payment shall be based on 0.0875% of the then-applicable Reduced Commitment
Amount.

8.2 Upon the issuance of each “Letter of Credit” (as defined in the Loan
Agreement) during the remaining term of the Loan, Borrower shall pay to Lender a
“Letter of Credit Fee” to be calculated as follows:

“Letter of Credit Fee” means that certain fee due and payable by Borrower on
each Letter of Credit issued hereunder, which fee shall be calculated at the
rate of one percent (1.00%) per annum on the face amount of the Letter of
Credit, and said fee shall be payable as a condition to the issuance of each
Letter of Credit and on each twelve-month anniversary of the issuance date of
said Letter of Credit, if said Letter of Credit is to be extended beyond a
twelve-month term.

9. Current Qualified Projects. As of the Modification Closing Date, the
following “Qualified Projects” remain within the “Borrowing Base” (both as
defined in the Loan Agreement):

 

7



--------------------------------------------------------------------------------

Project Name

  City/State   Lots   Units

Harveston (Savannah)

  Temecula, CA   0   26

Chapman Heights (Braeburn)

  Yucaipa, CA   0   6

Astoria

  Tustin, CA   0   1

Parkside

  Eastvale, CA   0   35

Amador

  Rancho Cucamonga, CA   27   42

The Court (360 @ South Bay)

  Hawthorne, CA   26   30

Vintage @ Arboreta

  Glendora, CA   0   21

Total

      53   161

10. Reserved.

11. Amendment to Definition of Maximum Allowed Advance for The Court Project.

11.1 Solely with regard to the “Qualified Project” (as defined in the Loan
Agreement) known as “The Court” or “360 @ South Bay” (“The Court Project”), the
Maximum Allowed Advances shall be reduced in two and one-half percent
(2.5%) increments, with full removal of The Court Project from the Borrowing
Base on or before June 30, 2009. Accordingly, the sum of all Advances and
Reserved Allocations committed, but not disbursed, for the Developed Lots and
Spec Homes, respectively, shall not exceed the amounts set forth in, and shall
be subject to, the following schedule:

 

Date   LTV for Developed Lots   LTV for Spec Homes

Upon Lender’s receipt of updated Appraisal

  70.0%   75.0%

9/30/08

  67.5%   72.5%

12/31/08

  65.0%   70.0%

3/31/09

  62.5%   67.5%

6/30/09

  0%   0%

The definition of Maximum Allowed Advance with regard to any other “Project” (as
defined in the Loan Agreement) or Qualified Project, other than The Court
Project, shall not be modified or changed in any way, except as set forth in
Section 4.4 above.

12. Amendment to Deed of Trust. Each Deed of Trust shall be amended to secure
the obligations under the Note and the other Loan Documents, as amended herein.

13. Conditions Precedent. In no event shall Lender have any obligation to close
this transaction unless and until all of the following conditions are satisfied:

13.1 No Defaults. There shall be no: (a) uncured, material default hereunder or
under the Loan Documents; (b) continuing representation, covenant or warranty
hereunder or under the Loan Documents that is false or misleading in any manner;
and (c) event currently existing which, with the passage of time, will result in
a material default or the falsity of any continuing representation, covenant or
warranty hereunder or under the Loan Documents.

 

8



--------------------------------------------------------------------------------

13.2 No Financial Change. There has been no material adverse change in
Borrower’s financial condition since the closing of the Loan.

13.3 Payment of Lender’s Costs. Borrower shall pay all of Lender’s costs and
expenses incurred in connection with the documentation and closing of the
modifications to the Loan Documents described herein, including without
limitation all attorneys’ fees and other closing fees and costs.

13.4 Additional Documents. Lender shall have received all additional documents
executed by Borrower, as required by Lender in connection with this Agreement.

14. Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

14.1 No Default. No default or event of default under any of the Loan Documents
has occurred that remains uncured, and no event has occurred which, with the
giving of notice or the passage of time, or both, would constitute a default or
an event of default under any of the Loan Documents.

14.2 Representations and Warranties. As of the date hereof, all of the
warranties and representations contained in all of the Loan Documents remain
true, correct, complete and accurate.

14.3 No Claims or Defenses. As of the date hereof, neither Borrower nor its
managing member has any claims against Lender nor defenses to the enforcement of
any of the Loan Documents in accordance with their respective terms, as amended
by this Agreement.

14.4 Financial Covenants. Borrower acknowledges and agrees that the financial
covenants contained in the Loan Documents are in full force and effect and shall
be monitored by Lender based on the financial reports to be provided under the
Loan Agreement.

14.5 Satisfaction of Conditions. All of the conditions precedent set forth above
have been fully satisfied.

15. Further Assurances. Borrower agrees to perform such other and further acts,
and to execute such additional documents, agreements, notices or financing
statements, as Lender deems necessary or desirable from time to time to create,
preserve, continue, perfect, validate or carry out any of Lender’s rights under
this Agreement and the other Loan Documents.

16. Integration. All rights, remedies, powers and interest provided for Lender
herein are in addition to the rights, remedies, powers and interests provided
for Lender in the Loan Documents, the terms and provisions of which are
incorporated herein by this reference and made a part hereof. If and to the
extent any term or provision hereof is inconsistent with any term or provision
of the Loan Documents, the term or provision of this Agreement shall prevail.

17. Entire Agreement; Amendments. This Agreement and the other Loan Documents
contain the entire agreement between Borrower and Lender with respect to the
Loan Documents, and all prior negotiations, commitments, understandings and
agreements are superseded by this Agreement and the Loan Documents. No
amendment, modification, supplement, extension, termination or waiver of any
provision of this Agreement, any Loan Document, or any other agreement executed
in connection with any of the foregoing shall be effective unless in writing and
signed by Lender and Borrower, and then only in the specific instance and for
the specific purpose given.

 

9



--------------------------------------------------------------------------------

18. Governing Law. The Loan Documents shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws principles.

19. Section Headings. The section headings of this Agreement are included for
convenience only, and shall not affect the construction or interpretation of any
provision of this Agreement.

20. Attorneys’ Fees. If any action or other proceeding is brought to interpret
or enforce any provision of this Agreement, the prevailing party shall be
entitled to recover attorneys’ fees and expenses.

21. Binding Effect. This Agreement and the other Loan Documents shall be binding
upon, and shall inure to the benefit of, Borrower and Lender and their
respective successors and assigns, or heirs and personal representatives, as
applicable, subject to any provision of the Loan Documents restricting transfers
of the Property.

22. Severability of Provisions. No provision of this Agreement or any other Loan
Document that is held to be inoperative, unenforceable and invalid shall affect
the remaining provisions, and this and all provisions of this Agreement and the
Loan Documents are hereby declared to be severable.

23. Miscellaneous. No reference to this Agreement is necessary in any instrument
or document at any time referring to the Loan Documents. A reference to the Loan
Documents shall be deemed a reference to such document as modified hereby.

24. No Commitment. The furnishing of this Agreement and other modification
documents shall in no way be construed as a commitment by Lender to modify,
amend, extend or otherwise alter the Loan Documents. Lender shall be under no
obligation to close the transaction evidenced by this Agreement unless this
Agreement and all related documents are returned to Lender fully executed by
Borrower, and unless this Agreement is actually executed by Lender and delivered
to Borrower.

25. No Other Amendments. Except as expressly amended herein, the Loan Agreement,
and all of the other Loan Documents remain unmodified and in full force and
effect.

26. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Lender as
of the date first above written.

BORROWER:

WILLIAM LYON HOMES, INC., a California corporation

By: /s/ Richard S. Robinson                               
                                 

Name: Richard S. Robinson

Title: Senior Vice President

By: /s/ Michael D. Grubbs                                
                                    

Name: Michael D. Grubbs

Title: Senior Vice President

LENDER:

CALIFORNIA BANK & TRUST, a California banking corporation

By: /s/ James A. Lehmkuhl                                
                                    

Name: James A. Lehmkuhl                                 
                                   

Its: Vice President                                  
                                               

 

11